 


116 HRES 954 EH: Electing a certain Member to certain standing committees of the House of Representatives.
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 954 
In the House of Representatives, U. S.,

May 8, 2020
 
RESOLUTION 
Electing a certain Member to certain standing committees of the House of Representatives. 
 
 
That the following named Member be, and is hereby, elected to the following standing committees of the House of Representatives: Committee on Oversight and Reform:Mr. Mfume (to rank immediately after Mr. Rouda).

Committee on Small Business:Mr. Mfume (to rank immediately after Ms. Davids of Kansas).   Cheryl L. Johnson,Clerk. 